DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.
Response to Amendment
In response to the amendment received September 24, 2021:
Claim 22 has been added.  Claims 1-22 are pending with claims 11-12 and 14-15 withdrawn as being drawn to an unelected species.
The previous prior art rejection is maintained.  A new reference is relied upon to help render obvious the newly cited claim/claim limitations.  All changes to the rejection are necessitated by the amendment.  
Information Disclosure Statement
The information disclosure statements filed September 24, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-10, 13, 16-17 and 19-222 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0157109 (Ino et al.) in view of WO 2016/028989 (Yen) and US 2016/0126535 (Qiao et al.), and as evidenced by US 2016/0111753 (Iwayasu).
	As to claim 1, Ino et al. teach a separator, comprising: a ceramic-comprising separator layer, wherein the ceramic-comprising separator layer comprises porous metal oxide fibers (fibrous materials, inorganic materials such as alumina (Al2O3) embodied) (para 0029)  with diameters in the range from around 3 nm to around 2 microns (1 micrometer or less, lower range , overlaps claimed range) (para 0029), aspect ratios in the range from around 20 to around 100,000 (large aspect ratios embodied; specific example has fibers with a diameter of 0.7 µm and a length of 3 mm, yielding an aspect ratio of 4,285.7, which lies within the claimed range) (para 0029, 0055).  Ino et al. teaches the inclusion of scaly particles (glass materials embodied) within the separator (para 0033, 0035).  
	However, Ino et al. does not teach (a) that the metal oxide fibers are porous, (b) a total open pore volume among the metal oxide fibers in the range from around 0.01 cm3/g to around 1 cm3/g, or (c) wherein at least one of the porous metal oxide fibers comprise an electrolyte additive that is configured to be released during battery cell operation.  
	With respect to (a), Ino et al., however, teaches that the scaly particles may be porous in order to increase the whole porosity of the separator, wherein if the porosity of 
	With respect to (b): Yen teaches the inclusion of inorganic oxides in separators, wherein a pore volume is about 0.01-1 mL/g (cm3/g) (p 17, lines 9-23).  The motivation for having a separator (with an inorganic oxide) that has a pore volume is about 0.01-1 mL/g is to improve the porosity and rate of swelling of the product (p 17, lines 9-23).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a pore volume of the separator be about 0.01-1 mL/g (cm3/g) in order to improve the porosity and rate of swelling.


	As to claim 3, Ino et al. teach recognizes alumina as the metal oxide fibers (para 0029).  This comprise from around 2 at. % to around 40 at. % of aluminum (Al) (as alumina is Al2O3 (2 atoms of Al out of a total of 5 atoms, yielding 40 at% (2/5*100%)). 
	With respect to claim 5, Ino et al. teach of a metal oxide fiber (e.g. alumina) with a diameter of less than 1 micrometer (lower limit 0.1 micrometer stated) (para 0029-0030). 
	Ino et al. do not teach that the individual metal oxide fibers exhibit an average tensile strength in the range from around 100 MPa to around 50 GPa.  However, this property would either (a) be expected, or (b) at the very least be obvious.
	With respect to (a), the reason that this property is expected, is that it is the same material as the claimed material.
	With respect to (b), if any differences are shown, at the very least, they would be small, such that obviousness would exist (in light of the fact that the materials are the same).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).
	As to claim 6, Ino et al. teach that the metal oxide fibers (fibrous materials) are bonded to each other, as binder is added for the purpose of improving the strength of the separator (para 0042, 0045).  Ino et al. do not specifically teach that an average bond strength between the metal oxide fibers ranges from around 1% to over around 100% of an average tensile strength of the metal oxide fibers.  However, this is viewed to be discovery of a workable range via routine experimentation, which has been held to be obvious by the Office; see MPEP §2144.05(II).  The basis this characteristic being routine experimentation lies in the fact that Ino et al.’s addition of binder is for improving the strength of the separator (para 0045), and thus discovery of sufficient bond strength (from around 1% to over around 100% of an average tensile strength of the metal oxide fibers) to improve strength is merely routine optimization.
	As to claim 7, one of Ino et al.’s base teachings is that the separator must  have sufficient strength (para 0044 and para 0045 (reason for adding binder)).  Ino et al. do not specifically teach that the separator exhibits tensile strength in the range from around 1 
	As to claim 9, Ino et al. teach that a thickness of the separator is in the range from around 1 micron to around 30 micron (20 µm exemplified; see table 2 in para 0074).  
	As to claim 10, Ino et al. teach a porosity of the separator ranges from around 30.0 vol. % to around 85.0 vol. % (70% exemplified; para 0063; see para 0048-0049 for volume basis).  
	As to claim 13, Ino et al. teach that the fibrous materials are thing (1 µm or less, also appreciating 0.1 µm as a lower limit (100 nm)) (para 0029-0030).  This renders obvious at least 20 wt. % of the metal oxide fibers exhibit diameters in the range from around 20 nm to around 200 nm, as this teaching is applied to the fiber materials in general (100% of the materials).  Additionally, at the very least, Ino et al. would render obvious an overlapping range (e.g. 100 nm), as size is a result effective variable and thus would be routine optimization – if the diameter is too large, the mutual entanglement is insufficient, leading to a weak separator; if the diameter is too small, the production becomes difficult, expensive, and provides safety issues (para 0030).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention 
	With respect to claim 16, Ino et al. do not mention how the metal oxide fibers are produced (e.g. by conversion of alkoxide precursor fibers).
	However, the separator, having metal oxide fibers as claimed, is present.  Thus as the product is present, the claim is met, as the process of making the product does not provide a different structure.  
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
	“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the 
	As to claim 17, Ino et al. do not teach the separator is produced by casting or spray drying from a dispersion, followed by drying at temperatures in the range from around 40 0C to around 400 0C.  
	However, the separator, having metal oxide fibers as claimed, is present.  Thus as the product is present, the claim is met, as the process of making the product does not provide a different structure.  
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
	“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.

	As to claim 20, Ino et al. teaches cellulose derivatives as the binder (polymer) and cellulose as the fibrous materials (para 0029, 0041).  
	This polymer would either (a) be expected to exhibit thermal stability in the range from around 120.0 0C to around 450.0 0C, the heating to which does not reduce its room temperature tensile strength by more than around 50%, or (b) this property would be obvious.
	With respect to (a), the reason that this property is expected, is that it is the same material as the claimed material (see para 00122 of the instant application for cellulose).
	With respect to (b), if any differences are shown, at the very least, they would be small, such that obviousness would exist (in light of the fact that the materials are the same).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range 
	As to claim 21, the combination renders this limitation obvious.  Qiao et al. has been relied upon to render obvious adding thermal runaway retarders and/or fire-extinguishing agents to a battery, wherein the structure of these include porous fibers, including ceramics, that hold the thermal runaway retarders and/or fire-extinguishing agent placed in separators (para 0025, 0162, 0172).  (See the rejection to claim 1 for full details of the combination incorporated herein but nor reiterated herein for brevity’s sake.)  These porous fibers that hold additives (thermal runaway retarders and/or fire-extinguishing agents) constitute a porous fiber with one or more closed internal pores, as claimed.
	As to claim 22, the combination renders this limitation obvious.  Qiao et al. has been relied upon to render obvious adding thermal runaway retarders and/or fire-extinguishing agents to a battery, wherein the structure of these include porous fibers, including ceramics, that hold the thermal runaway retarders and/or fire-extinguishing agent placed in separators (para 0025, 0162, 0172).  (See the rejection to claim 1 for full details of the combination incorporated herein but nor reiterated herein for brevity’s sake.)  These porous fibers that hold additives (thermal runaway retarders and/or fire-extinguishing agents) constitute a porous fiber with one or more closed internal pores, wherein the electrolyte additive (i.e. thermal runaway retarder and/or fire-extinguishing agents is included in the one or more closed internal pores, as claimed.  Additionally, the electrolyte additive is configured to diffuse out of the one or more closed internal pores during the battery cell operation, as Qiao et al.’s fire-extinguishing agents and/or thermal .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. in view of Yen and Qiao et al. as evidenced by Iwayasu, as applied to claim 1 above, further in view of US 2016/0226051 (Lee et al.) either as evidenced by or in view of US 2015/0349313 (Budd et al.). 
	As to claim 4, Ino et al. does not teach that (a) the metal oxide fibers exhibit amorphous or nanocrystalline microstructure (b) with an average grain size below around 20 nm.  
	With respect to (a), Lee et al. teach of inorganic materials in separators (abs).  The grain size should be 0.001-10 µm (1-10,000 nm; overlaps claimed range) (para 0039).  The motivation for having a grain size of 1-10,000 nm is to have an easily dispersable material without resulting in a separator being too thick (para 0039).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a a grain size of 1-10,000 nm in order to have an an easily dispersable material without resulting in a separator being too thick.
	With respect to (b) Budd et al. is relied upon on an evidentiary reference to show that alumina is crystalline (para 0046) (note: alumina is embodied by Ino et al.; see para 0029).  Note: If it is shown that alumina is not crystalline, then it would be amorphous, which would also read on the claim.
Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	(Note: This structure is viewed to be part of the microstructure, as the grain size of 20 nm and the size of the metal oxide fibers has been rendered obvious (for the latter, see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.)  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. in view of Yen and Qiao et al. as evidenced by Iwayasu, as applied to claim 1 above, further in view of US 2016/0190640 (Visco et al.). 
	Ino et al. do not teach that the separator exhibits a minimum bending radius in the range from around 0.1 mm to around 3 cm.  
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. in view of Yen and Qiao et al. as evidenced by Iwayasu, as applied to claim 1 above, further in view of US 2016/0164099 (Wang et al.). 
	As to claim 18, the separator of claim 1 has been rendered obvious (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Furthermore, Ino et al. teach that the separator separates an anode electrode from a cathode electrode as used in a battery (battery has separator between anode electrode and cathode electrode) (para 0004, 0085).  
	Ino et al. do not teach that the anode composition is around 3 wt.% to around 70 wt. % of Silicon (Si).
	However, Wang et al. teach that an anode with 30-50% weight silicon (in conjunction with a gel polymer binder) (within claimed range) (claim 13).  The motivation .
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.  
	Applicant argues that Ino teaches of controlling separator porosity using filling amount (para 0044), which is simpler, and thus adding pores to fibers is nearly a teaching away.
	Examiner respectfully disagrees.  Just because another option regarding porosity is presented by the prior art does not negate the teaching of Ino regarding pores, as applied generally.  Patents are relevant as prior art for all they contain; see MPEP 2123.  Ino is not interpreted as teaching away from porous fibers, as a teaching away would require some recognition as to why the proposed modification is unsatisfactory (MPEP 2145(X)(D)), which would not be the case as the same reference teaches both approaches regarding porosity.  Thus, the argument is not persuasive, and the rejection of record is maintained.

	Examiner respectfully disagrees.  An appropriate rationale has been set forth in the rejection.  The rationale is reiterated herein for clarity’s sake.
“Ino et al. teaches that the scaly particles may be porous in order to increase the whole porosity of the separator, wherein if the porosity of the separator is less than 70%, the amount of electrolyte decreases, and ion conductivity decreases, which increases resistance (para 0044).  At the very least, this is a suggestion to include porosity within Ino et al.’s materials in general, including the metal oxide fibers.  The motivation for including pores within Ino et al.’s materials that make up the separator, including the metal oxide fibers, is to increase the whole porosity of the separator, specifically to 70% or greater in order to increase the electrolyte amount and ion conductivity, which decreases resistance.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to include pores within Ino et al.’s materials that make up the separator (as taught by Ino et al. in general as applied to the scaly particles) and apply this concept to Ino et al.’s metal oxide fibers, in order to increase the whole porosity of the separator, specifically to 70% or greater in order to increase the electrolyte amount and ion conductivity, which decreases resistance.”
Thus, the argument is not persuasive, and the rejection of record is maintained.

	Examiner respectfully disagrees.  Para 0162 of Qiao et al. indicate that thermal loading (rise in temperature) allows for release; however, Qiao et al. also states that a thermal loading/rise in temperature is merely a product of battery operation, as the electrochemical reaction is exothermic (para 0124-0125).  Thus, the release during a thermal loading is also during operation of a battery.  Nothing in the claim precludes this interpretation.  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that Qiao’s containers for additives are larger than the 3 nm-2 micron containers and thus does not teach an additive in fibers regarding this size (as applied to claims 21-22).
	Examiner respectfully disagrees.  Qiao’s teaching regarding additives within closed pores is applied Ino, which teaches the fibers with the claimed size.  The argument is piecemeal analysis that does not take the combination into account.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the argument is not persuasive, and the rejection of record is maintained.  
	Applicant incorporates the previously set forth arguments (in the June 16, 2021 response).

	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759